DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application 16/292,250 was filed on March 4, 2019, is a continuation of 11/628,379 filed July 18, 2007 (now abandoned), which was a national stage entry of PCT/AU05/00776 having an International Filing Date of June 1, 2005, and claims foreign priority from Australian Applications 2004903030 filed June 1, 2004, and 2004903240 filed June 11, 2004.  
The effective filing date of June 1, 2004 is before the AIA  date of March 16, 2013, and so the application is being examined under the pre-AIA  law.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority, based on Australian Application 2004903030 filed June 1, 2004, and Australian Application 2004903240 filed June 11, 2004.  
As required by 37 CFR §1.55, on Dec. 1, 2006, the Applicant filed certified copies of the Australian Application 2004903030 and Australian Application 2004903240 in the parent application 11/628,379. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 26, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of Feb. 26, 2021.
In the most recent amendment, claims 1-3 and 6-8 have been amended, and claims 4 and 9-14 have been cancelled. Claims 15-20 were previously been cancelled.
Claims 1-3 and 5-8 are pending, of which claim 1 is independent.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-3 and 5-8 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 10-14 are method claims, claims 1-9 are apparatus claims that recite a communications system comprising: a computer hardware unit operative to perform the method recited in method claims 10-14. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-3 and 5-8 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-3 and 5-8 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
See, for example, the “weighted average” in the following claimed step recited in independent claim 1 (emphasis added): 
“automatically adjust the combined distribution of assets over said plurality of asset classes in accordance with the allocation of assets received so as to create a representation of a weighted average for the first set of investments for each asset class”
In addition, claims 1-3 and 5-8 also recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See, for example, the following claimed steps in independent claims 1
“identify a benchmark risk category from a plurality of benchmark risk categories, the benchmark risk category categorizing a risk tolerance level of a user;”
“receive an allocation of assets of the user for each investment of the first set of investments”
“automatically adjust the combined distribution of assets over said plurality of asset classes in accordance with the allocation of assets received so as to create a representation of a weighted average for the first set of investments for each asset class”.
The adjustment of “the combined distribution of assets” in an investment portfolio, in accordance with “the allocation of assets received” is well known in the field of financial investment management.
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. 

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1 recites: “wherein the distribution of assets over the plurality of asset classes of the benchmark risk category is automatically positioned at a location in the table that enhances visual comparison of the values for the representation of the weighted average for the first set of investments for each asset class” but do not recite how this is done (what location in the table enhances visual comparison of the values?), thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-3 and 5-8 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-3 and 5-8 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), in regards to Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017).
Furthermore, claimed steps such as “instruct the transmitter to transmit a signal via the network to the user terminal, wherein the signal comprises code configured to cause the user terminal to display the second user interface” are mere extra-solution activity.
The dependent claims do not remedy these issues.
Dependent claims 2 and 8 merely recite information received from the user. 
Claim 3 merely recites comparing the two portfolios and determining that they are not identical – a process that is not limited to being performed on a computer.
Claim 5 and 6 merely limits the abstract idea of claim 1 to investment portfolios, which is also an abstract idea.
Claim 7 merely limits the abstract idea of claim 1 to determining a risk level of a financial portfolio, which is also an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. §§102(a)(1) and (a)(2) as being anticipated by US 2002/0007329 A1 to Alcaly et al. (“Alcaly”, Filed May 9, 2001.  Published on Jan. 17, 2002)
In regards to claim 1, 
1. A communications system comprising:
a storage medium storing executable instructions; and
a communications transmitter configured to facilitate communication with a user terminal over a network; and
a computer hardware unit in communication with the storage medium, wherein the computer hardware unit is configured to execute the executable instructions to at least:

(See Alcaly, para. [0171]: “The system 10 is provided by a computer system 12 that includes a server 14 in communication with a database 16, as shown in FIG. 2. The computer system 12 is able to communicate with equipment 18 of members, or users, of the system 10 over a communications network 20 using standard communication protocols. The equipment 18 of the members can be a variety of communications devices such as personal computers; interactive televisions; hand held computers etc. The communications network 20 may include the Internet, telecommunications networks and/or local area networks.”)

(See Alcaly, para. [0172]: “The components of the computer system 12 can be configured in a variety of ways. The components can be implemented entirely by software to be executed on standard computer server hardware, which may comprise one hardware unit or different computer hardware units distributed over various locations, some of which may require the communications network 20 for communication. A number of the components or parts thereof may also be implemented by application specific integrated circuits (ASICs). It will be apparent from the description of the system 10, and its operation below, that the most practical implementation of the components of the computer system 12 is a software implementation. Alternative methods of providing system displays and information can also be used, for example WML pages for mobile telephones, and interactive voice response (IVR) systems for connection to standard fixed telephones or voice over IP terminals.”)

identify a benchmark risk category from a plurality of benchmark risk categories, the benchmark risk category categorizing a risk tolerance level of a user;

(See Alcaly, para. [0015]: “In accordance with another aspect of the present invention, there is provided a system for analysing risk associated with an investment portfolio of an investor, said system including means for use in generating a user interface for display on a user terminal, said user interface showing a distribution of assets of each investment of the investment portfolio over one or more asset classes and showing the distribution of assets over said one or more asset classes of a benchmark risk category representing the risk tolerance level of the investor.”)

generate a first user interface displaying a plurality of investments;
receive a first set of investments selected from the plurality of investments, wherein the first set of investments is associated with an investment portfolio of the user;

(See Alcaly, para. [0294]: “The asset mix convergence table 368 includes a column for each of the selected fund managers and a row for each of the above asset classes 378. In addition, the asset mix convergence table 368 includes a row of data boxes 380, one for each of the selected fund managers 376. The financial planner 115 can allocate a percentage of the investor's assets to a selected fund managers 376 by entering the desired percentage into the respective fund manager's data box 380. One hundred percent of the investor's assets are allocated to the selected fund managers 376 in the described manner.”)

generate a second user interface, the second user interface displaying a table that includes at least:
the first set of investments,
for each investment of the first set of investments, a distribution of assets over a plurality of asset classes,
a combined distribution of assets over said plurality of asset classes for first set of investments, the distribution identifying an aggregated percentage of the first set of investments for each asset class, and

(See Alcaly, para. [0295]: “For each selected fund manager 376, the asset mix convergence table 368 shows the distribution of assets in each mentioned asset class multiplied by the percentage of the investor's assets allocated to the relevant fund manager 376. For example, the asset mix data table 366 indicates that the Navigator Cash Account fund manager 382 allocates 100% of its assets to the asset class Cash—Australian 384. The asset mix convergence table 368 indicates that the Navigator Cash Account fund manager 382 was allocated 5% of the investor's assets by the financial planner 115. The asset mix convergence table 368 also indicates that 100% of the 5% of assets allocated to the Navigator Cash Account fund manager 382 was allotted to the Cash—Australian asset class 384.”)

another distribution of assets, over said plurality of asset classes, of the benchmark risk category of the user,

(See Alcaly, Fig. 22 and para. [0238]: “The historical investment indicator table 170 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 176 with the benchmark risk categories. The data presented in this table 170 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

(See Alcaly, Fig. 36 and para. [0302]: “The historical investment indicator table 370 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 376 with the benchmark risk categories. The data presented in this table 370 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 368. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

receive an allocation of assets of the user for each investment of the first set of investments, and
automatically adjust the combined distribution of assets over said plurality of asset classes in accordance with the allocation of assets received so as to create a representation of a weighted average for the first set of investments for each asset class,

(See Alcaly, para. [0296]: “The asset mix convergence table 168 also includes a column 386 that, for each asset class, shows the sum of the entries across the table 368 for each of the selected fund managers 

(See Alcaly, Fig. 22 and para. [0238]: “The historical investment indicator table 170 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 176 with the benchmark risk categories. The data presented in this table 170 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

(See Alcaly, Fig. 36 and para. [0302]: “The historical investment indicator table 370 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 376 with the benchmark risk categories. The data presented in this table 370 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 368. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

wherein the distribution of assets over the plurality of asset classes of the benchmark risk category is automatically positioned at a location in the table that enhances visual comparison of the values for the representation of the weighted average for the first set of investments for each asset class; and

(See Alcaly, para. [0297]: “In addition, the asset mix convergence table 368 includes two columns 388,390 that each indicate benchmark asset distributions over the asset classes 378 for respective benchmark risk categories. The benchmark risk category of each of these columns 388,390 can be selected from respective drop down lists 392,394 of the asset mix convergence table 368.”

(See Alcaly, para. [0298]: “The financial planner 115 can display the values for the mentioned classes 378 for the benchmark risk category of the investor 105 using the first drop down window 392, for example. The financial planner 115 can then compare these values with the values in the proposed asset mix column 386. In addition, the financial planner 115 can display the values for the mentioned asset classes 378 for another benchmark risk category using the second drop down window 394.”)

(See Alcaly, Fig. 22 and para. [0238]: “The historical investment indicator table 170 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 176 with the benchmark risk categories. The data presented in this table 170 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

(See Alcaly, Fig. 36 and para. [0302]: “The historical investment indicator table 370 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 376 with the benchmark risk categories. The data presented in this table 370 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 368. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

(See Alcaly, Fig. 107 and para. [0611]: “The historical investment indicators table 1244 shows data 1256 on the performance of each selected investment 1068 across a number of different historical performance indicators 1258. For each indicator 1258, the table 1244 shows the weighted average 1260 of the data for the selected investments 1068. The financial planner can select the investor's benchmark risk category from the drop down window 1254 and compare the benchmark performance indicators 1262 with the proposed mix 1260. The financial planner and/or the investor can thereby see how closely the selected investments and the asset allocation correspond to the benchmark risk category of the investor.”)

instruct the transmitter to transmit a signal via the network to the user terminal, wherein the signal comprises code configured to cause the user terminal to display the second user interface.

(See Alcaly, Fig. 22 and para. [0238])
(See Alcaly, Fig. 36 and para. [0302])
(See Alcaly, Fig. 107 and para. [0611])

(See also Alcaly, para. [0298]: “The financial planner 115 can display the values for the mentioned classes 378 for the benchmark risk category of the investor 105 using the first drop down window 392, for example. The financial planner 115 can then compare these values with the values in the proposed asset mix column 386. In addition, the financial planner 115 can display the values for the mentioned asset classes 378 for another benchmark risk category using the second drop down window 394.”)

In regards to claim 2, 
2. The communications system of claim 1, further comprising receiving an adjustment to the first set of investments, the adjustment comprising adding or removing an investment from the first set of investments.

(See Alcaly, Fig. 22 and para. [0238]: “The historical investment indicator table 170 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 176 with the benchmark risk categories. The data presented in this table 170 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

(See Alcaly, Fig. 36 and para. [0302]: “The historical investment indicator table 370 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 376 with the benchmark risk categories. The data presented in this table 370 On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 368. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

In regards to claim 3, 
3. The communications system of claim 1, wherein the first set of investments is adjusted in response to determining that the combined distribution of the first set of investments does not equal the distribution of assets, over said plurality of asset classes, of the bench mark risk category of the user.

(See Alcaly, Fig. 22 and para. [0238]: “The historical investment indicator table 170 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 176 with the benchmark risk categories. The data presented in this table 170 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

(See Alcaly, Fig. 36 and para. [0302]: “The historical investment indicator table 370 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 376 with the benchmark risk categories. The data presented in this table 370 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 368. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

In regards to claim 4, it is cancelled.
In regards to claim 5, 
5. The communications system of claim 1, wherein the second user interface further displays:
a listing of fund managers; and
a third set of selections associated with the listing of fund managers.

(See Alcaly, Figs. 25-34 and paras. [0082]-[0091]: “[The Figures 25-34 are] screen shot[s] generated by the financial management system shown in FIG. 5 showing fund managers ranked in accordance with a performance indicator;”

In regards to claim 6, 
6. The communications system of claim 1, further comprising forecasting the performance of the first set of investments over a period.



(See Alcaly, Fig. 64 and para. [0394]: “The portfolio display 1010 also displays data 1020 associated with the selected indicator for each one of the fund managers over a predetermined number of years. The range of statistics is designed to take the Financial Planners a step beyond the general trend of the asset class and allow them to gain a more detailed understanding of the inherent risk and return characteristics of each class over both short and longer-term time frames. The portfolio display 1010 shown in FIG. 64, for example, displays income data 1020 for each fund manager 1014 for 1 month, 3 months, 6 months, 1 year, 2 years, 3 years, 5 years and 7 years.”)

In regards to claim 7, 
7. The communications system of claim 1, further comprising determining a risk level associated with the first set of investments.

(See Alcaly, Fig. 22 and para. [0238]: “The historical investment indicator table 170 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 176 with the benchmark risk categories. The data presented in this table 170 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

(See Alcaly, Fig. 36 and para. [0302]: “The historical investment indicator table 370 provides a means by which the financial planner 115 can compare the weighted average return and risk values of the selected fund managers 376 with the benchmark risk categories. The data presented in this table 370 allows the financial planner 115 to identify long-term themes in the market. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 368. On consideration of this data, if the financial planner 115 finds that the risk is too high, or some part of the asset allocation is higher than expected, then he or she can adjust the asset allocation values entered into the asset mix convergence table 168.”)

In regards to claim 8, 
8. The communications system of claim 1, wherein the risk tolerance level is determined at least partly on a questionnaire.

(See Alcaly, para. [0015]: “In accordance with another aspect of the present invention, there is provided a system for analysing risk associated with an investment portfolio of an investor, said system including means for use in generating a user interface for display on a user terminal, said user interface showing a distribution of assets of each investment of the investment portfolio over one or more asset classes and showing the distribution of assets over said one or more asset classes of a benchmark risk category representing the risk tolerance level of the investor.”)



Response to Arguments
Re: 35 U.S.C. 101 Rejections
The 35 U.S.C. 101 Rejections of claims 1-3 and 5-8 have been amended, as necessitated by the amendments to independent claim 1.  

Re: 35 U.S.C. 102/103 Rejections
The 35 U.S.C. 102/103 Rejections of claims 1-3 and 5-8 have been amended, as necessitated by the amendments to independent claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7590582 B2 to Dunne.  See col. 8, lines 27-33 and Fig.2: 
“A similar table can be constructed with periodic return data for any investment, including an index or benchmark, and a weighted average multi-period return value can be calculated in the same manner. Thus, the weighted average multi-period return value for the investment of FIG. 2 can be compared to the other investments or indices or benchmarks to determine which is more desirable when compared on this basis.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

June 13, 2020